Title: To Alexander Hamilton from Asher Robbins, 26 April 1798
From: Robbins, Asher
To: Hamilton, Alexander



Newport [Rhode Island] 26th Apl. 1798
Sir

Mr Gibbs of this Town, who is doubtless known to you, will deliver you this. I have mentioned to him & to others that you were kind enough to engage to reflect on the situation of this Island, & to give an opinion, upon the most elegible mode of putting it into a State of defence. To enable you to do this Mr Gibbs, will put into your hands, a map, which is esteemed a very correct one, & some observations of Colo Crary and Colo Sherburne; two of our most experienced military characters. Colo Olney living at Providence I have not been able to consult with him, but Mr Gibbs will be able to make or procure you any further explanations you many want.
With the most perfect esteem I am Sir   Your hble servt

Asher Robbins
Alexander Hamilton Esqr.

